ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, M.T.R., was adjudicated delinquent on the underlying offense of assault in the first degree. He was committed to the Alabama Department of Youth Services for a minimum of one year. He appealed. We remanded this cause to the juvenile court because there was no evidence of “serious physical injury” as required by the statute defining the offense of assault in the first degree, § 13A-6-20, Code of Alabama 1975. M.T.R. v. State, 620 So.2d 753 (Ala.Cr.App.1993). The court was instructed to adjudicate the appellant delinquent on the underlying offense of assault in the second degree because there was evidence that the appellant had inflicted “physical injury” on his victim as is required by the statute defining the offense of assault in the second degree, § 13A-6-21, Code of Alabama 1975.
The trial court has complied with our directions and has adjudicated the appellant delinquent on the underlying offense of assault in the second degree. The trial court again found the appellant to be a serious juvenile offender because a deadly weapon was used in the assault. Pursuant to § 12-15-71.1(a)(1)(b), the appellant was committed to the custody of the Alabama Department of Youth Services for a minimum of one year. The court’s adjudication of delinquency is affirmed.
AFFIRMED.
All the Judges concur.